 

 

Exhibit 10

 

August 9, 2010

PARKWAY PROPERTIES LP

AMENDMENT TO EXHIBIT A

OF THE

AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

Exhibit A of the Amended and Restated Agreement of Limited Partnership of
Parkway Properties LP, is hereby amended in its entirety to read as follows:

Partner

Contribution

Partnership Interest

Parkway Properties, Inc.

(the "Company")

$9,900 plus those properties contributed subsequent to the Effective Date

Limited Partnership Interest consisting of 21,921,506 Common Limited Partnership
Units1

Lane N. Meltzer

47.5% General Partnership Interest in and to the 111 Capitol Building Limited
Partnership to Parkway Jackson LLC (a limited liability company which is wholly
owned by the Limited Partnership)

Limited Partnership Interest consisting of 1318 Class A Common Limited
Partnership Units

Parkway Properties General Partners, Inc.

$100 plus those properties contributed subsequent to the Effective Date

General Partnership Interest consisting of 110,858 Class A Common General
Partnership Units

Parkway Properties, Inc.

$106,917,6042

4,374,896 units of Series D Cumulative Redeemable Preferred Partnership
Interests

                                                                                                                       
______________________

                                                                                                                       
1Adjusted from time to time to take into account redemptions and issuances of
stock by the Company and the corresponding unit issuances and redemptions by the
Partnership.

                                                                                                                      
 2Amount represents gross proceeds, including accrued dividends, before
underwriting discount and other offering expenses.

 

--------------------------------------------------------------------------------


A.                SERIES D CUMULATIVE REDEEMABLE PREFERRED LIMITED PARTNERSHIP
INTERESTS

The following is a description of the preferences, conversion and other rights,
voting powers, restrictions, limitations as to distribution, qualifications and
terms and conditions of redemption of the Series D Cumulative Redeemable
Preferred Limited Partnership Interests of the Limited Partnership:

1.                  Designation and Amount.

            The designation of Series D Preferred Limited Partnership Interests
shall be 8.00% Series D Cumulative Redeemable Preferred Limited Partnership
Interests. The number of units of Series D Preferred Limited Partnership
Interests to be authorized shall be 4,374,896.

2.                  Distribution Provisions.

(a)               Subject to the rights of series of Preferred Limited
Partnership Interests which may from time to time come into existence, holders
of Series D Preferred Limited Partnership Interests shall be entitled to
receive, when and as declared by the General Partner, out of funds legally
available for the payment of distributions, cumulative preferential cash
distributions at the rate of 8.00% per annum of the Liquidation Preference (as
hereinafter defined) per unit (equivalent to a fixed amount of $2.00 per unit). 
Such distributions shall be cumulative from the date of original issue and shall
be payable quarterly in arrears on or before the 15th day of each of January,
April, July and October or, if not a business day, the next succeeding business
day (each, a "Distribution Payment Date").  The first distribution, which will
be due on October 15, 2010, shall be for a full quarter in the amount of $0.50
per share.  Any distribution payable on Series D Preferred Limited Partnership
Interests for any partial distribution period will be computed on the basis of a
360-day year consisting of twelve 30-day months.  Distributions will be payable
to holders of record as they appear in the records of the Partnership at the
close of business on the last business day of March, June, September and
December, respectively or on such date designated by the General Partner of the
Partnership for the payment of distributions that is not more than 30 nor less
than 10 days prior to such Distribution Payment Date (each, a "Distribution
Record Date").

(b)               No distributions on units of Series D Preferred Limited
Partnership Interests shall be declared by the General Partner or be paid or set
apart for payment by the Partnership, at any time when the terms and provisions
of any agreement to which the Partnership is a party, including any agreement
relating to its indebtedness, that prohibits such declaration, payment or
setting apart for payment or provides that such declaration, payment or setting
apart for payment would constitute a breach thereof or a default thereunder, or
if such declaration or payment shall be restricted or prohibited by law.

(c)                Notwithstanding the foregoing, distributions on the units of
Series D Preferred Limited Partnership Interests will accrue whether or not the
Partnership has earnings, whether or not there are funds legally available for
the payment of such distributions and whether or not such distributions are
declared.  No interest, or sum of money in lieu of interest, shall be payable in
respect of any distribution payment or payments on Series D Preferred Limited
Partnership Interests which may be in arrears.

2

--------------------------------------------------------------------------------


(d)               Capital gains shall be allocated to the holders of the Series
D Preferred Limited Partnership Interests in the same proportion that the total
distributions paid or made available to the holders of the Series D Preferred
Limited Partnership Interests for the Fiscal Year bears to the total
distributions paid or made available for the Fiscal Year to holders of all
classes of Partnership Interests.

(e)                If any units of Series D Preferred Limited Partnership
Interests are outstanding, no full distributions (other than in units of Common
Partnership Interests or other capital stock ranking junior to Series D
Preferred Limited Partnership Interests as to distributions and upon
liquidation) shall be declared or paid or set apart for payment on any units of
series of Preferred Limited Partnership Interests of the Partnership ranking, as
to distributions, on a parity with or junior to the Series D Preferred Limited
Partnership Interests for any period unless full cumulative distributions have
been or contemporaneously are declared and paid or declared and a sum sufficient
for the payment thereof set apart for such payments on units of Series D
Preferred Limited Partnership Interests for all past distribution periods and
the then current distribution period.  When distributions are not paid in full
(or a sum sufficient for such full payment is not so set apart) upon the units
of Series D Preferred Limited Partnership Interests and the units of any other
series of Preferred Limited Partnership Interests ranking on a parity as to
distributions with units of Series D Preferred Limited Partnership Interests,
all distributions declared upon units of Series D Preferred Limited Partnership
Interests and any other series of Preferred Limited Partnership Interests
ranking on a parity as to distributions with Series D Preferred Limited
Partnership Interests shall be declared pro rata so that the amount of
distributions declared per unit on Series D Preferred Limited Partnership
Interests and such other series of Preferred Limited Partnership Interests shall
in all cases bear to each other the same ratio that accrued distributions per
unit on Series D Preferred Limited Partnership Interests and such other series
of Preferred Limited Partnership Interests bear to each other.

(f)                Unless full cumulative distributions on units of Series D
Preferred Limited Partnership Interests have been or contemporaneously are
declared and paid or declared and a sum sufficient for the payment thereof set
apart for payment for all past distribution periods and the then current
distribution period, no distributions (other than in units of Common Partnership
Interests or other partnership interests ranking junior to Series D Preferred
Limited Partnership Interests as to distributions and upon liquidation) shall be
declared or paid or set aside for payment nor shall any other distribution be
declared or made upon the Common Partnership Interests or any other partnership
interests of the Partnership ranking junior to or on a parity with the Series D
Preferred Limited Partnership Interests as to distributions or upon liquidation,
nor shall any units of Common Partnership Interests or any other units of
partnership interests of the Partnership ranking junior to or on a parity with
the Series D Preferred Limited Partnership Interests as to distributions or upon
liquidation be redeemed, purchased or otherwise acquired for any consideration
(or any monies be paid to or made available for a sinking fund for the
redemption of any such partnership interests) by the Partnership or any
affiliate or any person acting on behalf of the Partnership or any of its
affiliates (except by conversion into or exchange for other partnership
interests of the Partnership ranking junior to Series D Preferred Limited
Partnership Interests as to distributions and amounts upon liquidation or
redemptions for the purpose of preserving the Company's status as a REIT).

3

--------------------------------------------------------------------------------

(g)               Any distribution payment made on units of the Series D
Preferred Limited Partnership Interests shall first be credited against the
earliest accrued but unpaid distribution due with respect to units of Series D
Preferred Limited Partnership Interests which remains payable.

(h)               For the sole purpose of determining whether any distribution
made on units of Series D Preferred Limited Partnership Interests is permitted
under Delaware Law, amounts that would be needed, if the Partnership were
dissolved at the time of the distribution, to satisfy the preferential rights
upon dissolution of partners whose preferential rights on dissolution are
superior to those receiving the distribution shall not be added to the
Partnership's total liabilities.

3.                  Liquidation Rights.

(a)               Subject to the rights of any series of Preferred Limited
Partnership Interests which by its terms expressly ranks senior to the Series D
Preferred Limited Partnership Interests in respect of the right to receive
payment of the distribution of assets upon liquidation of the Partnership, which
may from time to time come into existence, upon any voluntary or involuntary
liquidation, dissolution or winding up of the affairs of the Partnership, then,
before any distribution or payment shall be made to the holders of any units of
Common Partnership Interests or any other class or series of partnership
interests of the Partnership ranking junior to Series D Preferred Limited
Partnership Interests in the distribution of assets upon any liquidation,
dissolution or winding up of the affairs of the Partnership, the holders of
units of the Series D Preferred Limited Partnership Interests shall be entitled
to receive out of assets of the Partnership legally available for distribution
to stockholders, liquidation distributions in the amount of the liquidation
preference of $25.00 per unit, plus an amount equal to all distributions accrued
and unpaid thereon (the "Liquidation Preference").  Holders of Series D
Preferred Limited Partnership Interests will be entitled to written notice of
any event triggering the right to receive such Liquidation Preference.  After
payment of the full amount of the liquidating distributions to which they are
entitled, the holders of units of Series D Preferred Limited Partnership
Interests will have no right or claim to any of the remaining assets of the
Partnership. In the event that, upon any such voluntary or involuntary
liquidation, dissolution or winding up of the affairs of the Partnership, the
available assets of the Partnership are insufficient to pay the amount of the
liquidation distributions on all outstanding units of Series D Preferred Limited
Partnership Interests and the corresponding amounts payable on all units of
other classes or series of partnership interests of the Partnership ranking on a
parity with Series D Preferred Limited Partnership Interests in the distribution
of assets upon any liquidation, dissolution or winding up of the affairs of the
Partnership ("Parity Units"), then the holders of units of Series D Preferred
Limited Partnership Interests and Parity Units shall share ratably in any such
distribution of assets in proportion to the full liquidating distributions to
which they would otherwise be respectively entitled.

4

--------------------------------------------------------------------------------


(b)               A consolidation or merger of the Partnership with or into any
other entity or entities, or a sale, lease, conveyance or disposition of all or
substantially all of the assets of the Partnership or the effectuation by the
Partnership of a transaction or series of related transactions in which more
than 50% of the voting power of the Partnership is disposed of, shall not be
deemed to be a liquidation, dissolution or winding up of the affairs of the
Partnership within the meaning of this Section A.3.

4.                  Redemption.

(a)               The Partnership, at its option, upon not less than 30 nor more
than 60 days written notice, may redeem outstanding units of Series D Preferred
Limited Partnership Interests, in whole or in part, at any time or from time to
time, for cash at a redemption price of $25.00 per unit, plus an amount equal to
all distributions accrued and unpaid thereon to the date fixed for redemption,
without interest.  Holders of units of Series D Preferred Limited Partnership
Interests to be redeemed shall surrender such units of Series D Preferred
Limited Partnership Interests at the place designated in such notice and shall
be entitled to the redemption price and any accrued and unpaid distributions
payable upon such redemption following such surrender.  If fewer than all of the
outstanding units of Series D Preferred Limited Partnership Interests are to be
redeemed, the number of units to be redeemed will be determined by the
Partnership and such units may be redeemed pro rata from the holders of record
of such units in proportion to the number of such units held by such holders
(with adjustments to avoid redemption of fractional units) or by lot in a manner
determined by the Partnership.

(b)               Unless full cumulative distributions on all units of Series D
Preferred Limited Partnership Interests and Parity Units shall have been or
contemporaneously are declared and paid or declared and a sum sufficient for the
payment thereof set apart for payment for all past distribution periods and the
then current distribution period, no units of Series D Preferred Limited
Partnership Interests or Parity Units shall be redeemed unless all outstanding
units of Series D Preferred Limited Partnership Interests and Parity Units are
simultaneously redeemed; provided, however, that the foregoing shall not prevent
redemption in accordance with Article V of the Charter of the Company or the
purchase or acquisition of units of Series D Preferred Limited Partnership
Interests or Parity Units pursuant to a purchase or exchange offer made on the
same terms to holders of all outstanding units of Series D Preferred Limited
Partnership Interests or Parity Units, as the case may be.  Furthermore, unless
full cumulative distributions on all outstanding units of Series D Preferred
Limited Partnership Interests and Parity Units have been or contemporaneously
are declared and paid or declared and a sum sufficient for the payment thereof
set apart for payment for all past distribution periods and the then current
distribution period, the Partnership shall not purchase or otherwise acquire
directly or indirectly any units of Series D Preferred Limited Partnership
Interests or Parity Units (except by conversion into or exchange for units of
partnership interests of the Partnership ranking junior to Series D Preferred
Limited Partnership Interests and Parity Units as to distributions and upon
liquidation).

5

--------------------------------------------------------------------------------


(c)                Notice of redemption will be mailed at least 30 days but not
more than 60 days before the redemption date to each holder of record of units
of Series D Preferred Limited Partnership Interests at the address shown on the
books of the Partnership.  Each notice shall state:  (i) the redemption date;
(ii) the number of units of Series D Preferred Limited Partnership Interests to
be redeemed; (iii) the redemption price per unit; (iv) the place or places where
certificates for units of Series D Preferred Limited Partnership Interests are
to be surrendered for payment of the redemption price; and (v) that
distributions on units of Series D Preferred Limited Partnership Interests will
cease to accrue on such redemption date.  If fewer than all units of Series D
Preferred Limited Partnership Interests are to be redeemed, the notice mailed to
each such holder thereof shall also specify the number of units of Series D
Preferred Limited Partnership Interests to be redeemed from each such holder. 
If notice of redemption of any units of Series D Preferred Limited Partnership
Interests has been given and if the funds necessary for such redemption have
been set aside by the Partnership in trust for the benefit of the holders of
units of Series D Preferred Limited Partnership Interests so called for
redemption, then from and after the redemption date, distributions will cease to
accrue on such units of Series D Preferred Limited Partnership Interests, such
units of Series D Preferred Limited Partnership Interests shall no longer be
deemed outstanding and all rights of the holders of such units will terminate,
except the right to receive the redemption price.

(d)               The holders of units of Series D Preferred Limited Partnership
Interests at the close of business on a Distribution Record Date will be
entitled to receive the distribution payable with respect to such units of
Series D Preferred Limited Partnership Interests on the corresponding
Distribution Payment Date notwithstanding the redemption thereof between such
Distribution Record Date and the corresponding Distribution Payment Date or the
Partnership's default in the payment of the distribution due.  Except as
provided above, the Partnership will make no payment or allowance for unpaid
distributions, whether or not in arrears, on units of Series D Preferred Limited
Partnership Interests which have been called for redemption.

(e)                Series D Preferred Limited Partnership Interests has no
stated maturity and will not be subject to any sinking fund or mandatory
redemption, except as provided in Article V of the Charter of the Company.

5.                  Voting Rights.

(a)               Except as indicated in this Section A.5(a), or except as
otherwise from time to time required by applicable law, the holders of units of
Series D Preferred Limited Partnership Interests will have no voting rights.

6

--------------------------------------------------------------------------------


(b)               So long as any units of Series D Preferred Limited Partnership
Interests remain outstanding, the Partnership will not without the affirmative
vote or consent of the holders of at least two-thirds of the units of the Series
D Preferred Limited Partnership Interests outstanding at the time, given in
person or by proxy, either in writing or at a meeting (voting separately as a
class), (a) authorize or create, or increase the authorized or issued amount of,
any class or series of partnership interests ranking senior to the Series D
Preferred Limited Partnership Interests with respect to payment of distributions
or the distribution of assets upon liquidation, dissolution or winding up or
reclassify any authorized partnership interests of the Partnership into such
units, or create, authorize or issue any obligation or security convertible into
or evidencing the right to purchase any such units; or (b) amend, alter or
repeal the provisions of the Partnership's Amended and Restated Agreement of
Limited Partnership, whether by merger, consolidation or otherwise (an "Event"),
so as to materially and adversely affect any right, preference, privilege or
voting power of the Series D Preferred Limited Partnership Interests or the
holders thereof; provided, however, with respect to the occurrence of any Event
set forth in (b) above, so long as the Series D Preferred Limited Partnership
Interests remains outstanding with the terms thereof materially unchanged,
taking into account that upon the occurrence of an Event the Partnership may not
be the surviving entity, the occurrence of any such Event shall not be deemed to
materially and adversely affect such rights, preferences, privileges or voting
power of holders of the Series D Preferred Limited Partnership Interests and
provided further that: (i) any increase in the amount of the authorized
Preferred Limited Partnership Interests or the creation or issuance of any
series of Preferred Limited Partnership Interests, or (ii) any increase in the
amount of authorized units of such series (including the Series D Preferred
Limited Partnership Interests), in each case ranking on a parity with or junior
to the Series D Preferred Limited Partnership Interests with respect to payment
of distributions or the distribution of assets upon liquidation, dissolution or
winding up, shall not be deemed to materially and adversely affect such rights,
preferences, privileges or voting powers.

(c)                Except as provided above and as required by law, the holders
of Series D Preferred Limited Partnership Interests are not entitled to vote on
any merger or consolidation involving the Partnership, on any unit exchange or
on a sale of all or substantially all of the assets of the Partnership.

6.                  Conversion.

            The units of Series D Preferred Limited Partnership Interests are
not convertible into or exchangeable for any other property or securities of the
Partnership.

7.                  Ranking.

            In respect of the right to the payment of distributions and the
distribution of assets in the event of any liquidation, dissolution or winding
up of the affairs of the Partnership, the Series D Preferred Limited Partnership
Interests shall rank: (i) senior to the Partnership's Common Partnership
Interests and to any other class or series of partnership interests of the
Partnership other than any class or series referred to in clause (ii), and (ii)
junior to any class or series of partnership interests of the Partnership
ranking senior to the Series D Preferred Limited Partnership Interests as to the
payment of distributions and the distribution of assets in the event of any
liquidation, dissolution or winding up of the Partnership.  For avoidance of
doubt, debt securities of the Partnership which are convertible into or
exchangeable for units of partnership interests of the Partnership shall not
constitute a class or series of partnership interests of the Partnership.

7

--------------------------------------------------------------------------------


Dated the 9th day of August, 2010.

                                                                                                                                                               
PARKWAY PROPERTIES GENERAL

                                                                                                                                                               
PARTNERS, INC.

                                                                                                                                                               
By /s/ Richard G. Hickson IV                       

                                                                                                                                                               
Name: Richard G. Hickson IV

                                                                                                                                                               
Title: EVP and Chief Financial Officer

                                                                                                                                                               
By:/s/ Mandy M. Pope                       

                                                                                                                                                               
Name: Mandy M. Pope

                                                                                                                                                               
Title: Executive Vice President,

                                                                                                                                                               
Chief Accounting Officer and Secretary

8